DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Specification
The abstract of the disclosure is objected to because it includes reference characters, such as “103” and “104”, which are not enclosed within parentheses.

Claim Objections
Claim 1 is objected to because of the following informalities:  at the end of the last line, “,” should be changed to --.--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the limitation “a controller configured to generate a variable supply voltage”, on the second line, is unclear.  For example, it would be normally understood by one of ordinary skill in the art that a variable supply voltage only can be generated by a variable voltage generator, but the variable supply voltage cannot be generated by a controller, thus it is not clear how the controller can perform the above recited functions.
Furthermore, the limitation “a ripple count circuit configured to filter the drive current based on a rotational speed (ω) of the rotor to generate at least one filtered drive current, and to generate a pulsed output signal indicative of the rotational speed (ω) of the rotor and a rotational position (θ) of the rotor based on the at least one filtered drive current” (emphasis added), on the last 4 lines, is unclear.  For example, it is not clear how the ripple count circuit can perform the above recited functions.  Since, one of ordinary skill in the art would infer that the ripple count circuit operates for monitoring the positions moving members such as rearview mirrors, seats, steering wheels, air conditioning controls, etc.; it is also unclear how the at least one filtered drive current is based on a rotational speed (ω) of the rotor, but then again, a pulsed output signal indicative of the rotational speed (ω) of the rotor and a rotational position (θ) of the rotor based on the at least one filtered drive current.  Appropriate correction and/or clarification is required.
Claims 2-6 are rejected due to their dependencies on the base Claim 1.
Claim 2 is indefinite because the limitation “wherein the ripple count circuit compares the at least one filtered drive current to a reference voltage potential, outputs the pulsed output signal having a first output voltage level when a voltage level of the at least one filtered drive current is greater than or equal to the reference voltage potential, and outputs the pulsed output signal having a second output voltage level when the voltage level of the at least one filtered drive current is less than the reference voltage potential” is unclear.  For example, it is not clear how the ripple count circuit can perform the above recited functions.  Since, the ripple count circuit  does not include any element to perform the above functions. Therefore, the above recited functions are not supported by the recited ripple count circuit.  Appropriate correction and/or clarification is required.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the clear necessary structural connections between the bandwidth filter and other elements of the ripple count circuit.  For example, it cannot be determined what is the structural cooperative relationships of the claimed bandwidth filter with other elements of the ripple count circuit and such unclear limitations that persons skilled in the art cannot determine the metes and bounds of the claimed invention. Therefore, that omitted structural cooperative relationships may raise difficulties in distinguishing the claimed invention with prior art.
Claim 4 is similarly rejected, note the above discussion with regard to Claim 3.
Claim 6 is indefinite because the limitation “wherein the controller varies a voltage level of the variable supply voltage based on at least one of the rotational speed (ω) and the rotational position (θ) indicated by the pulsed output signal” is unclear.  For example, it is not clear how the controller can perform the above recited functions.  Since, the controller does not include any element to perform the above functions.  Furthermore, it is unclear how the rotational speed (ω) of the rotor is based on the variable supply voltage (as recited in the base Claim 1), but then again, the voltage level of the variable supply voltage based on at least one of the rotational speed (ω) and the rotational position (θ).  Therefore, the above recited functions are not supported by the recited controller.  Appropriate correction and/or clarification is required.
Claim 10 is indefinite because the recited limitation “filtering the drive current based on a rotational speed of the rotor to generate at least one filtered drive current; and based on the at least one filtered drive current, generating a pulsed output signal indicative of the rotational speed (ω) of the rotor and a rotational position (θ) of the rotor” (emphasis added) is unclear.  For example, it is not clear how the step of filtering the drive current generates at least one filtered drive current, which is based on rotational speed of the rotor, but then again, generating a pulsed output signal indicative of the rotational speed (ω) of the rotor.  Appropriate correction and/or clarification is required.
Claims 11-15 are rejected due to their dependencies on the base Claim 10.
 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a ripple count circuit in signal communication with the controller, the ripple count circuit configured to filter the drive current based on a rotational speed () of the rotor to generate at least one filtered drive current, and to generate a pulsed output signal indicative of the rotational speed (ω) of the rotor and a rotational position (θ) of the rotor based on the at least one filtered drive current (emphasis added), as recited in the base Claim 1.  The mentioned claim limitation (s) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholder “a ripple count circuit” coupled with functional languages “configured to filter the drive current based on a rotational speed () of the rotor to generate at least one filtered drive current, and to generate a pulsed output signal indicative of the rotational speed (ω) of the rotor and a rotational position (θ) of the rotor based on the at least one filtered drive current” without reciting sufficient structure to achieve the functions.  Furthermore, the generic placeholder is not preceded by structural modifiers.  Since that term is not recognized as the name of the specified of circuit for perform those functions but are merely a substitute for the terms “means”.   Since the claim limitation(s) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2-6 has/have been treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (See paragraphs [0017] through [0031]; and in conjunction with Figs. 1-6) as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7-9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6-8 of prior U.S. Patent No. 11,177,089. This is a statutory double patenting rejection.
Claims 10-15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9-14 of prior U.S. Patent No. 11,177,089. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,177,809.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,177,809.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of U.S. Patent No. 11,177,809 teaches the entirety of claims 1-6 of the present application.  For example, all of the recited limitations in Claim 1 of the present application, is clearly rendered obvious by the claimed limitations of Claim 1 of U.S. Patent No. 11,177,809; and all of the recited limitations in Claim 3 of the present application, is clearly rendered obvious by the claimed limitations of Claim 1 of U.S. Patent No. 11,177,809.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        October 24, 2022